Citation Nr: 1725053	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependency.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection and assigned an initial 30 percent disability rating for PTSD.  

An April 2015 rating decision increased the rating to 70 percent, effective July 26, 2010, the date of the Veteran's claim, and incorporated the Veteran's claim for entitlement to service connection for alcohol dependency into the evaluation for PTSD.

In September 2014, the Veteran testified before the undersigned during a hearing at the Oakland, California RO.  A transcript of the hearing is of record.


FINDING OF FACT

By a written statement received in January 2017, prior to the promulgation of a Board decision, the Veteran's representative stated that the Veteran wished to withdraw his appeal with regard to the claim for an increased rating for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

By a written statement received in January 2017, prior to the promulgation of a Board decision, the Veteran's representative reported that he had discussed the pending issue with the Veteran and that he was withdrawing the appeal for an increased rating for PTSD.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


